Callahan, J.,
The dispositive issue in this appeal is whether the trial court properly instructed the jury that, during the course of its deliberations concerning greater and lesser included offenses, it must unanimously agree to acquit of the greater offense of murder before it could go on to consider the lesser included offenses of manslaughter.
The defendant, Bernard K. Sawyer, was charged in a substitute information with the crime of murder in violation of General Statutes § 53a-54a. After a jury trial, he was convicted of the lesser included offense of manslaughter in the first degree in violation of General Statutes § 53a-55 (a) (3). He was sentenced to a term of imprisonment of twenty years. Following his conviction, the defendant appealed to the Appellate Court.
In State v. Sawyer, 29 Conn. App. 68, 614 A.2d 471 (1992), the Appellate Court reversed the defendant’s conviction and ordered a new trial. We granted the state’s petition for certification to appeal to this court from the decision of the Appellate Court; State v. Sawyer, 224 Conn. 917, 617 A.2d 172 (1992); limited to three issues. Because we disagree with the Appellate Court’s decision regarding the first certified question, it is unnecessary to address the other two. The first question is: “(1) Did the Appellate Court violate this court’s express requirements of State v. Aparo, 223 Conn. 384, 388 [614 A.2d 401] (1992), State v. Daniels, 207 Conn. 374, [542 A.2d 306] (1988), and State v. *568Stankowski, 184 Conn. 121 [439 A.2d 918] (1981), that Connecticut juries render unanimous verdicts, when it adopted a jury instruction which permits a jury to render a verdict on a lesser included offense when [it is] ‘unable to agree’ on the greater offense?”1 Id. We conclude that it did and reverse the judgment of the Appellate Court.
The Appellate Court accurately concluded that the jury could reasonably have found the following facts. “On February 17,1989, the defendant was in his apartment when he was surprised by the arrival of his girlfriend, Ernestine Watkins. Also at the apartment were the victim and Franklin Damon. After Watkins had hugged and kissed the victim, she asked him for a ride. The defendant followed them and got into the back seat of the victim’s automobile. Watkins refused to get into the car and told the defendant, with whom she was angry, not to go with her, and that he should remain behind while she went to visit her uncle. The defendant then exited the car and the victim left with Watkins.
“After waiting for more than an hour for Watkins to return, the defendant walked to a bar to look for her. At the bar, he observed someone hide a package *569near a dumpster. He retrieved the package and discovered a .357 magnum pistol that contained a live round in the chamber. He kept the gun and continued his search for Watkins. Upon learning that she had not visited her uncle, the defendant returned home. A short time later he observed the victim’s car, with the victim in the driver’s seat and Damon in the front passenger seat. He jumped into the back seat demanding to know where Watkins was. After the victim told him that she would return shortly, the defendant demanded that the victim drive him to where Watkins was. When the victim refused, the defendant put the gun to the back of the victim’s neck, and pulled back the hammer. The victim again refused, stating that he had promised to give Damon a ride home. The victim bowed his head slightly and the gun discharged, sending a bullet through his left carotid artery and killing him.
“Immediately after the gun discharged, the defendant said, ‘Oh my God, what have I done, I didn’t mean to do it,’ and ran from the scene. He turned himself in to the police the following day and handed over the weapon used in the crime.” State v. Sawyer, supra, 29 Conn. App. 70-71.
At trial, both the state and the defendant offered evidence on the issue of whether the defendant had intentionally applied pressure to the gun’s trigger. Final arguments similarly focused on whether the killing of the victim had been intentional.-
Before final arguments, the defendant filed a request that the court instruct the jurors that “if they find that the elements of murder have not been proven beyond a reasonable doubt, or if they are unable to agree unanimously that the elements of murder have been so proved, they may then consider whether the defendant is guilty of the lesser included offense of manslaughter in the first degree and/or manslaughter in the second *570degree.” (Emphasis added.) The court did not instruct the jury pursuant to the defendant’s request. Rather, after charging on the essential elements of murder, the court advised the jury to consider the lesser included offenses of manslaughter only if it came to the conclusion that the state had failed to prove the elements of murder beyond a reasonable doubt.2 The court then instructed the jury as to the essential elements of the two lesser included offenses of manslaughter, namely, manslaughter in the first degree in violation of § 53a-55 (a) (3) and manslaughter in the second degree in violation of General Statutes § 53a-56. After doing so, the court reasserted the sequence to be followed by the jury in its deliberations, restating to the jury that it should consider the lesser included offense of manslaughter in the first degree only if it came to the conclusion that the defendant was not guilty of murder and should consider the lesser included offense of manslaughter in the second degree only if it came to the conclusion that the defendant was not guilty of *571manslaughter in the first degree.3 The defendant took an exception to the court’s refusal to give his requested charge.4
*572Thereafter, during its deliberations, the jury sent a note to the court. The note read: “With no unanimous decision on the charge of murder or manslaughter in the first degree, but unanimous as to guilty on one count or the other, please advise.” The court discussed with counsel for the state and the defendant the proper instruction to be given to the jury in response to the note. It was the court’s view that it must instruct the jury that, if it could not reach a unanimous agreement to acquit the defendant of the charge of murder, it could not proceed to consider the lesser included offense of manslaughter in the first degree and the court would have to declare a mistrial.5 The defendant disagreed.
*573After its discussion with the parties, the court brought the jury into the courtroom and instructed it as follows: “Well, I’m just going to make this brief statement to see if it helps you out. That in the sequence of events in your decision as to the charges that I gave to you the other day, of murder, manslaughter in the first degree or manslaughter in the second degree. The first thing that you must determine is on the charge of murder. Now, you have to come to a unanimous decision on that charge of either guilty or not guilty. And, obviously, if you found your verdict were guilty then you, obviously, wouldn’t go to any lesser included offense.
“You’d have to have unanimous decision of not guilty on the charge of murder before you then started to consider the charge of manslaughter in the first degree and thereon. So, you’ve got to come to decision first of all, unanimously, one way or the other on the charge of murder before you at all consider the lesser included offense of manslaughter in the first degree. And, again, I am not referring to manslaughter in the second degree because that is not included in your note.
“So, if it helps you out at all, again, you have to come to a decision on the crime as charged, murder, before you go to the lesser included offense of manslaughter. It has got to be unanimous, either guilty or not guilty on the charge of murder before [you go on]. And, obviously, if it were guilty to murder you don’t go to man*574slaughter in the first degree. So, in order to get to manslaughter in the first degree you must, unanimously, obviously, find the defendant not guilty of murder. And if you can’t do that then send me a note and I’ll see what else I can tell you.”
The jury subsequently acquitted the defendant of murder and convicted him of the lesser included offense of manslaughter in the first degree. The verdicts were unanimous.
Following his conviction, the defendant appealed to the Appellate Court, claiming that the trial court had improperly instructed the jury that it had to be unanimous in its verdict on the greater offense of murder before it could consider the lesser offense of manslaughter in the first degree. After an initial oral argument before the Appellate Court, that court ordered supplemental briefing and reargument en banc on the issue of the proper jury instruction to be given by the trial court if the crime with which the defendant is charged requires an instruction on lesser included offenses.
Before the Appellate Court, the defendant claimed that the trial court had improperly given an acquittal first transitional instruction, i.e., that the jury was incorrectly instructed not to consider the lesser included offenses until it had unanimously found the defendant not guilty of the greater offense of murder. The defendant argued that the proper instruction to guide the jury in its transition from the greater offense to lesser included offenses is a reasonable efforts instruction, which would have allowed the jury to consider lesser included offenses if it was unable to agree on the greater offense so long as it had made a reasonable effort to agree on the greater offense.
The Appellate Court, by a five to two vote, after having considered the merits of both the acquittal first and the reasonable efforts instructions, rather than cast its *575lot definitively with either instruction, adopted what it termed the “optional approach” articulated by the Second Circuit Court of Appeals in United States v. Tsanas, 572 F.2d 340, 346 (2d Cir.), cert. denied, 435 U.S. 995, 98 S. Ct. 1647, 56 L. Ed. 2d 84 (1978).6 State v. Sawyer, supra, 29 Conn. App. 74. This optional approach postulates that neither instruction is wrong as a matter of law, that the defendant can request either instruction, and that the court is bound to honor the defendant’s request. Because the defendant in this case had requested a reasonable efforts instruction and the trial court had refused his request, the Appellate Court concluded that in the “interests of justice” it must reverse the defendant’s conviction of manslaughter in the first degree and order a new trial. Id., 76.7 This appeal followed.
The state argues that because unanimity is required for all criminal verdicts, the trial court properly instructed the jury that it must unanimously agree to acquit the defendant of the greater offense of murder before it could consider any lesser included manslaughter offenses. The state contends, therefore, that the Appellate Court was incorrect when it concluded that the trial court, at the defendant’s option, should have given an instruction that would have allowed the jury to consider the lesser included offense of manslaugh*576ter in the first degree before it reached a unanimous agreement to acquit the defendant of the charged crime of murder.
The issue of what instruction should guide the jury’s deliberations to assist it in making the transition from consideration of the greater offense to consideration of one or more lesser included offenses has never been directly addressed by this court. Under case law, however, “[i]t is settled doctrine in Connecticut that a valid jury verdict in a criminal case must be unanimous. Practice Book § 867; State v. Stankowski, 184 Conn. 121, 147, 439 A.2d 918, cert. denied, 454 U.S. 1052, 102 S. Ct. 596, 70 L. Ed. 2d 588 (1981); State v. Gannon, 75 Conn. 206, 229-30, 52 A. 727 (1902).” State v. Daniels, 207 Conn. 374, 388, 542 A.2d 306 (1988), cert. denied, 489 U.S. 1069, 109 S. Ct. 1349, 103 L. Ed. 2d 817 (1989). “ ‘The possibility of disagreement by the jury is implicit in the requirement of a unanimous verdict and is part of the constitutional safeguard of trial by jury.’ ” (Emphasis added.) State v. Peary, 176 Conn. 170, 183, 405 A.2d 626 (1978), cert. denied, 441 U.S. 966, 99 S. Ct. 2417, 60 L. Ed. 2d 1072 (1979), quoting State v. Ralls, 167 Conn. 408, 421-22, 356 A.2d 147 (1974).
Moreover, although the lesser included offense doctrine provides the jury with alternatives to acquittal or conviction of the greater offense; Beck v. Alabama, 447 U.S. 625, 633, 100 S. Ct. 2382, 65 L. Ed. 2d 56 (1980); the doctrine does not imply that the jury should be allowed to consider the charged offense and lesser included offenses in any order and with whatever degree of dedication it chooses. Nor does the presence of a lesser included offense somehow obviate the requirement that a unanimous verdict be rendered on all of the offenses considered by the jury, including the greater offense. “A corequisite of a lesser-included-offense charge ... is that there be a rational basis *577for an acquittal on the offense charged and a conviction on the included offense. State v. Pallanck, 146 Conn. 527, 530, 152 A.2d 633 [1959]; see 23A C.J.S., Criminal Law, § 1298; Model Penal Code, Tentative Draft No. 5 (1956), comment § 1.08.” (Emphasis added.) State v. Brown, 163 Conn. 52, 61 n.2, 301 A.2d 547 (1972).
The Appellate Court nevertheless determined that, because “it is the defendant’s liberty that is involved . . . he should be allowed to make the choice” of the transitional instruction to be given the jury.8 State v. Sawyer, supra, 29 Conn. App. 74. In support of its determination, the Appellate Court noted that by giving the defendant the option to choose between two transitional instructions, “it allows the defendant to *578gamble everything on the greater charge, hoping for an acquittal or at least a hung jury, or ... at his option, to hedge his bet by gambling that the jury, as a result of a compromised verdict, may find him guilty of a lesser charge.” Id.
The jury instruction to be given at the conclusion of a trial, however, is a question of law that cannot be resolved by deference to the wish of the defendant or by a sporting theory of justice. See State v. Ferreira, 8 Haw. App. 1, 5, 791 P.2d 407, cert. denied, 71 Haw. 668, 833 P.2d 901 (1990); State v. Labanowski, 117 Wash. 2d 405, 422, 816 P.2d 26 (1991). A criminal trial is not a game of chance. Allowing the defendant to choose the transitional instruction and to gamble on its consequences slights the desirable goals of thorough deliberations and finality and neglects the state’s interest in the resolution of the charges on which it presented the defendant. See People v. Boettcher, 69 N.Y.2d 174, 181-84, 505 N.E.2d 594, 513 N.Y.S.2d 83 (1987). Such an approach to transitional instructions is dictated more by expediency than by a commitment that justice be done to both the state and the defendant, and that the charges brought be thoroughly deliberated, considered and disposed of definitively. See Uniform Rules of Criminal Procedure 535 (b), comments, 10 U.L.A. 281-82 (1974) (unanimity requirement leads to more thorough consideration of issues and more careful deliberation).
It is true, as the Appellate Court noted, that the defendant’s liberty is at stake in a criminal trial. That *579interest is certainly substantial. That does not mean, however, that the defendant’s liberty interest is the only substantial interest at stake in a criminal trial, so that he should have the right to select the mode of the transitional instruction based on his risk assessment of the outcome of the trial. The state also has a substantial interest, namely, its interest in securing a conviction on the most serious charge that the evidence will reasonably support.
It is, moreover, the duty of the court to structure the jurors’ deliberations in a manner that permits them to perform in an orderly fashion their fact-finding function in relation to the charged crime and any lesser included offenses. See State v. Gannon, supra, 219-24. This court’s decisions in State v. Aparo, supra, State v. Daniels, supra, and State v. Stankowski, supra, require Connecticut juries to render unanimous verdicts in criminal cases. As a consequence, to ensure that the charged offense has been determined by unanimous agreement, the court must direct the jury to reach a unanimous decision on the issue of guilt or innocence of the charged offense before going on to consider the lesser included offenses.
In State v. Aparo, supra, 388, we held that the only valid verdict in a criminal case is one that has been rendered by a unanimous jury. In Aparo, the state had charged the defendant with being an accessory to murder and with conspiracy to commit murder. A twelve person jury acquitted the defendant of the accessory charge but could not reach a unanimous decision on the conspiracy charge. The court therefore declared a mistrial on the conspiracy count in the information. The defendant argued in this court that because she had obtained at least six votes for acquittal on the mistried conspiracy charge,9 all that would have been required *580to acquit her if that charge had been tried separately, the double jeopardy clause of the fifth amendment protected her against a second prosecution for conspiracy. We determined the defendant’s double jeopardy claim to be without merit because we concluded that the jury, by failing to agree, had not reached a valid verdict.
Likewise, in State v. Daniels, supra, we considered whether a jury must render a unanimous verdict on the existence of a mitigating factor during a sentencing hearing held pursuant to General Statutes § 53a-46a, the death penalty statute. In Daniels, the jury had unanimously determined that the state had proven an aggravating factor. The jurors, however, were evenly split as to whether the defendant had proven a mitigating factor. The state argued that because the defendant bore the burden of proving a mitigating factor, the state was entitled to have the court sentence him to death. The defendant claimed that under the circumstances he was entitled to a life sentence.
In Daniels, we rejected both arguments and stated: “It is settled doctrine in Connecticut that a valid jury verdict in a criminal case must be unanimous. Practice Book § 867; State v. Stankowski, [supra]; State v. Gannon, [supra]. A nonunanimous jury therefore cannot render any ‘finding’ of fact.” Id., 388. We concluded that because of the lack of jury unanimity there had been no determination of whether a mitigating factor existed. Likewise, if a lack of unanimity is countenanced as to the determination of guilt or innocence of a charged offense, there will not be a determination of whether an accused is guilty or innocent of that offense.
Finally, in State v. Stankowski, supra, we again emphasized the importance of jury unanimity, and noted that because of the requirement of unanimity, there always exists a possibility that a jury may be deadlocked. In Stankowski, the jury, after having been *581instructed on the charged offense of murder and the lesser included offense of manslaughter, asked the trial court whether it had “ ‘to reach a unanimous decision on the first or more serious charge before considering the lesser charge?’ ” Id., 143-44. The trial court responded that the jury must reach a unanimous decision on the greater offense and then gave a “Chip Smith” instruction.10 Id., 144-46. The defendant was subsequently convicted of murder.
On appeal, the defendant challenged the “Chip Smith” charge, claiming that it violated his right to due process because it coerced some jurors into adopting the conclusions of the other jurors. Id., 146. In Stankowski, we did not directly consider the issue raised in the present case. In addressing the “Chip Smith” question in the context of a jury charge that instructed on greater and lesser included offenses, however, we did not question that the jury, as instructed by the trial court, must first achieve unanimity on the charged crime before considering any lesser included offenses.11 Moreover, we stated that “ ‘[t]he possibility of disagreement by the jury is implicit in the require*582ment of a unanimous verdict and is part of the constitutional safeguard of trial by jury.’ ” (Emphasis added.) Id., 147, quoting State v. Peary, supra, 183; see State v. Ralls, 167 Conn. 408, 421-22, 356 A.2d 147 (1974).
The defendant argues, however, that Aparo, Daniels, and Stankowski do not mandate that a jury must first arrive at a unanimous agreement on the charged offense before it may consider lesser included offenses. Specifically, the defendant argues that although Aparo and Daniels confirm the principle that jury verdicts must be unanimous, those cases are factually distinct from the present case because they do not implicate the jury’s consideration of lesser included offenses. According to the defendant, both cases simply address the issue of what consequences flow from a jury’s inability to reach a unanimous verdict on a single charged offense and have no precedential value for the present case. We disagree.
Although neither Aparo nor Daniels specifically considered the proper transitional instruction between greater and lesser included offenses, they offer considerable guidance for this case. Neither Aparo nor Daniels said that only some jury verdicts must be unanimous. Rather, both stated categorically that the only valid verdict in a criminal case is one delivered by a unanimous jury.
The defendant assumes, nonetheless, that when lesser included offenses are involved, a middle ground, compromise position always waits in the wings and may be turned to by the jury at any time that it is unable to agree on a verdict on the charged offense. That assumption carries with it the further assumption that at some point, the offense that the state has elected to prosecute may simply be bypassed and left in limbo without any resolution by way of a verdict. We are unaware of any authority in this state for that proposition.
*583Although the jury may initially be instructed concerning lesser included offenses, and may eventually turn to these lesser included offenses to reach a verdict, it should not be given an instruction that could encourage it to give the charged offense short shrift and to turn to lesser included offenses in order to reach a compromise verdict virtually at the outset of its deliberations.12 Only after it has confronted and unanimously completed the difficult task of deciding the guilt or innocence of the accused as to the charged offense should the jury consider lesser included offenses. Anything less dilutes the right of the state and the defendant to have the jury give its undivided attention and most serious deliberations to the offense with which the defendant is charged and flies in the face of the unanimity requirement of Aparo and Daniels. Cf. State v. Wussler, 139 Ariz. 428, 430, 679 P.2d 74 (1984) (“[w]e find . . . that the instruction which requires an acquittal of the offense charged before consideration of lesser-included offenses provides for a more logical and orderly process for the guidance of the jury in its deliberations”).
The defendant also contends, and the Appellate Court concluded, that Stankowski is distinguishable from this case. He asserts that our decision in Stankowski does not hold that the proper transitional instruction concerning lesser included offenses is the acquittal first instruction. Rather, he argues, Stankowski addressed only the propriety of the “Chip Smith” instruction given by the trial court. We agree that Stankowski does not directly address the question of whether an acquittal first instruction is required. The Stankowski court implicitly approved such an instruction, however, by noting that the trial court had given an acquittal first *584instruction in a direct answer to the jury’s question as to whether it must agree on acquittal of the greater charge before considering the lesser included offense. The court then concluded that the “Chip Smith” charge given to resolve the temporary impasse caused by that instruction was not prejudicial to the defendant. If the Stankowski court had entertained misgivings about the propriety of the acquittal first instruction, it is unlikely that such misgivings would not have been expressed.
The Appellate Court, although not holding that the reasonable efforts instruction is required as a matter of law, expressed the opinion that it would be beneficial to both the state and the defendant.13 According to the Appellate Court, the reasonable efforts instruction would assist the state in obtaining a conviction for at least some crime, even if not for the more serious crime that the state had elected to prosecute. State v. Sawyer, supra, 29 Conn. App. 75. As for the defendant, the Appellate Court noted that the reasonable efforts instruction would reduce the likelihood that he would be convicted of the greater charge because the jury, rather than simply convicting of the greater offense to avoid a mistrial, would proceed to the lesser included offenses and arrive at a compromise verdict. The Appellate Court also indicated a belief that a reasonable efforts instruction would be less likely to result in deadlocked juries and mistrials because such an instruction does not create the restraint to jury compromise that the acquittal first instruction does. Id., 74. Although those possibilities may exist, we believe that the Appellate Court, in trying to do something for everyone, misinterpreted precedent and gave “insufficient weight to the principle that it is the duty of the *585jury not to reach compromise verdicts based on sympathy for the defendant or to appease holdouts, but to render a just verdict by applying the facts it finds to the law [with which] it is charged.” People v. Boettcher, supra, 183.
Moreover, neither the Appellate Court nor the defendant on appeal to this court has lent substance to the specter of large numbers of mistrials resulting from the instructions presently employed by citing compelling empirical, statistical or other pertinent studies. Nor has it been demonstrated that mistrials are now the source of an inordinate burden on the public purse or unfairly abridge a defendant’s right to bring his or her trial to a conclusion before a single tribunal.
Further, Connecticut has long accepted the possibility of juror disagreement and the fact that mistrials are a natural consequence of the unanimity requirement. State v. Stankowski, supra, 147. Requiring unanimity “induces a jury to deliberate thoroughly and helps to assure the reliability of the ultimate verdict.” State v. Daniels, supra, 389. The fact that a jury may occasionally be unable to reach a unanimous verdict by following the acquittal first instruction does not warrant the precipitous abandonment of precedent by tinkering with an instruction for which the necessity of repair has not been convincingly established. See State v. Boettcher, supra, 183-84; see L. Flynn, “Does Justice Fail When the Jury Is Deadlocked?” 61 Judicature 129 (1977) (a deadlocked jury may be “a reaffirmation of the system’s integrity insofar as it serves to protect the minority’s dissent, representing the subtle interplay of two vital concepts in the criminal law—the presumption of innocence and the exercise of reasonable doubt”).
In order to preserve and promote the integrity of jury deliberations when greater and lesser included offenses *586are at issue, and to encourage the thorough and careful discussion and consideration owed the state and the defendant, we are unwilling to relax the prevailing unanimity requirement that is mandated by our common law. Although we have recognized that jurors may in fact compromise; State v. Monte, 131 Conn. 134, 137, 38 A.2d 434 (1944); we have never sought to encourage compromise and certainly have never openly advocated it.14
The reasonable efforts instruction also raises grave questions of public policy because of its implications for the doctrine of the implied acquittal in the context of the constitutional protection against double jeopardy. We have held that “[w]here a greater offense has been charged, conviction on a lesser offense is an acquittal on the greater.” State v. Troynack, 174 Conn. 89, 99, 384 A.2d 326 (1977). In Troynack, we stated that “the trial court instructed the jury that if they did not find [the defendant] guilty of manslaughter in the first degree, they must then consider whether he was guilty of manslaughter in the second degree. The verdict of guilty of manslaughter in the second degree was thus an implicit acquittal on the greater offense.” Id.; see also Price v. Georgia, 398 U.S. 323, 326-27, 90 S. Ct. 1757, 26 L. Ed. 2d 300 (1970). Under the acquittal first instruction, the jury’s verdict of guilty of a lesser included offense operates as an acquittal of the greater offense for the purposes of the double jeopardy clause. State v. Troynack, supra. Under a reasonable efforts instruction, however, it is unclear whether the jury’s verdict of guilty of a lesser included offense would result in the defendant’s implied acquittal of the greater offense, because, in the absence of some form of spe*587cial verdict, it would not be known whether the jury-had unanimously agreed to acquit of the greater offense.
In State v. Aparo, supra, we expressly denied the defendant’s double jeopardy claim that was based on the failure of the jury to achieve unanimity concerning the charge of conspiracy to commit murder. Under Aparo’s reasoning, the defendant in the present case could similarly have been faced with the prospect of a retrial on the greater offense of murder had the trial court given the jury the reasonable efforts instruction requested because such an instruction does not logically give rise to an implied acquittal of the greater offense. “[T]he [state] should not be precluded from retrying a defendant on the greater offense unless a jury actually finds him innocent of that charge.” People v. Boettcher, supra, 182. The acquittal first instruction avoids the double jeopardy problems that inhere in an instruction requiring only that the jury make a reasonable effort to arrive at a unanimous verdict on the charged crime before considering the lesser offenses.
In summary, we conclude that the precedent of Aparo, Daniels and Stankowski and sound judicial policy counsel that we answer the first certified question in the affirmative and continue to require trial courts to instruct juries to reach agreement on the charged offense before giving consideration to lesser included offenses.
The judgment of the Appellate Court is reversed and the case is remanded to that court for consideration of the defendant’s remaining claim.
In this opinion Peters, C. J., and Borden, J., concurred.

 The remaining two certified questions that we need not consider are: “(2) Does the jury instruction adopted by the Appellate Court violate the separation of powers doctrine by denying a full and fair adjudication of charges brought by state’s attorneys under their independent constitutional authority (Article fourth, § 27)? (3) Did the Appellate Court improperly grant a new trial for a jury to consider manslaughter in the second degree and failing to find harmless error when this defendant’s jury: (1) was fully charged on all of the lesser included offenses including manslaughter in the second degree; (2) considered the lesser included offense of first degree manslaughter and murder simultaneously; (3) indicated that [it] unanimously agreed that the defendant was guilty of either murder or manslaughter in the first degree; and (4) convicted the defendant of manslaughter in the first degree under facts which indicated that such a verdict was a major victory for the defendant?” State v. Sawyer, 224 Conn. 917, 617 A.2d 172 (1992).


 The court instructed the jury as follows: “And if you find that the state has proven each of these elements beyond a reasonable doubt, your verdict would be guilty, as charged, of murder. If, however, you do not find that each of these elements have been proven beyond a reasonable doubt then, obviously, your verdict on the charge of murder would be not guilty. But, again, that does not end your participation in this particular case.
“Assume for the moment that you come to the conclusion that the state has proved the elements of murder and you render a verdict of guilty. Obviously, that would stop your deliberations and you would then report back that verdict. But, if during the course of your deliberations, you come to the conclusion that the state did not prove one or more of the elements that I’ve just given to you on the charge of murder then, obviously, your verdict would be not guilty of murder.
“Then you would go to what we consider in law lesser included offenses. Now, in this case I’m going to charge you on two lesser included offenses. They are going to be manslaughter in the first degree and manslaughter in the second degree. So you get to this part of the case if you come to the conclusion that the state hasn’t proved one or more of the elements of the charge of murder.”


 The trial court stated: “So, let’s just recapitulate because, I know I’ve read a lot to you and you might be getting a little concerned about it.
“We start off with the charge of murder and go through that and then decide whether or not the state has proved all the necessary elements as I’ve given them to you of murder in the first degree. And if so, then, that would end your deliberations. You would come back in and find the defendant guilty as charged. If, however, you come to the conclusion that the state has not proved one or more of the elements of murder beyond a reasonable doubt then, obviously, your verdict would be not guilty to the charge of murder.
“Your next step would be then to consider the aspect of manslaughter in the first degree as I charge it to you and the elements I have given on that particular charge. If after your discussion you come to a conclusion that the state has proved all of the elements of manslaughter in the first degree then your verdict would be guilty to manslaughter in the first degree. But, if you go through and come to the conclusion that the state has not proved one or more of the elements of manslaughter in the first degree, then you would come to the conclusion and say that the defendant is not guilty of manslaughter in the first degree. Then if you come to that conclusion then you would go through the elements that I have given to you on manslaughter in the second degree. And, again, if you come to the conclusion that the state has proved the elements of the charge beyond a reasonable doubt then your verdict would be guilty of manslaughter in the second degree. Then, obviously, after you deliberate and come to the conclusion that the state has not proved elements of manslaughter in the second degree then your verdict would be not guilty and that would end your deliberations.”


 At that point the court also instructed the jury concerning the proper procedure for accepting the verdict. “The foreperson should take the first seat. And the clerk will then ask the foreperson, have you reached a verdict and, obviously, the answer will be yes or no. So, then, what she will do is to read the information to you on the charge of murder. So, the foreperson will say—and she will ask you, is he guilty or not of the charge of murder as charged. And, obviously, it will either be guilty or not guilty. If you say guilty, that will end it and we will go through what we call a repetition and the clerk will say to each and every one of you, is that your verdict, so say you all. And, audibly, you all have to answer.
“Now, if per chance on the first charge of murder the foreperson comes back and says not guilty, then the clerk will go through and read the charge of manslaughter in the first degree and we will go through the same thing with the foreperson, is the defendant guilty or not guilty of the charge of manslaughter in the first degree. And depending on that, if it is guilty, *572then we will make a repetition and ask everybody, is that your verdict so say you all. And if the verdict on manslaughter in the first degree is not guilty, then the clerk will go through the charge of manslaughter in the second degree and to go through the same thing with the foreperson and depending on what the foreperson says, guilty or not guilty, and we will go through the same repetition. So, it’s all done orally. That is the sequence that we will follow.”


 Outside the presence of the jury, the following colloquy occurred:
“The Court: With a discussion with counsel, what the court is going to say in interpreting the note, I will instruct the jury that before they go as to manslaughter in the first degree they must agree unanimously on the charge of murder in their deliberations. That, obviously, would either be guilty or not guilty and they could not go to manslaughter in the first degree until they unanimously came to the position of not guilty on the charge of murder. It is the court’s position as far as the law in Connecticut at this particular time, that if they cannot reach a unanimous verdict on the charge of murder either of guilty or not guilty then we get to a question of mistrial and we don’t put the charge of murder aside and go to the manslaughter in the first degree without a decision as to murder. Anybody got any comments?
“[Defense Counsel:] Yes, Your Honor. At this time I would simply ask again that the defendant’s request to charge, number two, which I think would instruct the jury contrary to what Your Honor just stated, be given to the jury. I’m sure that Your Honor has already indicated that that will not be done. I would ask it to be done to be consistent. Clearly, that is a request of charge that is crucial at this point in the trial. So, I would renew the request that defendant’s request number two be given to the jury at this time.
“The Court: Miss Klatt.
*573“[The State:] And, again, Your Honor, I would object to the defendant’s second request to charge. I don’t believe it is a law in the state of Connecticut at least at this juncture. And I have no exception to the court’s proposed instructions to the jury at this point.
“The Court: Obviously, I think you and I agree, Mr. McWhirter [Defense Counsel], that the present ease law in Connecticut says that I cannot do as you are requesting in your request to charge. So, I can only rely on the wisdom from above. And whether that is precise or imprecise at this particular time, we will all have to wait for another day. But, obviously, your exception is noted.”


 In United States v. Tsanas, 572 F.2d 340, 346 (2d Cir.), cert. denied, 435 U.S. 995, 98 S. Ct. 1647, 56 L. Ed. 2d 84 (1978), the Second Circuit Court of Appeals, after discussing the merits of the acquittal first and reasonable efforts instructions, held: “With the opposing considerations thus balanced, we cannot say that either form of instruction is wrong as a matter of law. The court may give the one that it prefers if the defendant expresses no choice. If he does, the court should give the form of instruction which the defendant reasonably elects.”


 This conclusion made it unnecessary for the Appellate Court to consider the defendant’s additional claim that General Statutes § 53a-55 (a) (3) is unconstitutionally vague. State v. Sawyer, 29 Conn. App. 68, 69-70, 614 A.2d 471 (1992).


 In adopting the optional approach espoused by the Second Circuit Court of Appeals in United States v. Tsanas, 572 F.2d 340, 346 (2d Cir.), cert. denied, 435 U.S. 995, 98 S. Ct. 1647, 56 L. Ed. 2d 84 (1978), the Appellate Court joined a number of decisions from other circuits and state jurisdictions that endorse either the optional approach or the reasonable efforts instruction. See, e.g., United States v. Jackson, 726 F.2d 1466, 1469-70 (9th Cir. 1984); Pharr v. Israel, 629 F.2d 1278, 1282 (7th Cir. 1980); Catches v. United States, 582 F.2d 453, 459 (8th Cir. 1978); People v. McGregor, 635 P.2d 912, 914 (Colo. App. 1981); Wright v. United States, 588 A.2d 260, 262 (D.C. App. 1991); State v. Ferreira, 8 Haw. App. 1, 791 P.2d 407, cert. denied, 71 Haw. 668, 833 P.2d 901 (1990); State v. Korbel, 231 Kan. 657, 661, 647 P.2d 1301 (1982); People v. Handley, 415 Mich. 356, 358-60, 329 N.W.2d 710 (1982); State v. Thomas, 401 Ohio St. 3d 213, 218-20, 533 N.E.2d 286 (1988), cert. denied, 493 U.S. 826, 110 S. Ct. 89, 107 L. Ed. 2d 54 (1989); Tarwater v. Cupp, 304 Or. 639, 645, 748 P.2d 125 (1988); State v. Allen, 301 Or. 35, 38-40, 717 P.2d 1178 (1986); State v. Duff, 50 Vt. 324, 554 A.2d 214 (1988); State v. Labanowski, 117 Wash. 2d 405, 816 P.2d 26 (1991).
Our conclusion endorsing the acquittal first instruction, however, is consistent with those reached by other jurisdictions. See, e.g., Lindsey v. State, 456 So. 2d 383, 387 (Ala. Crim. App. 1983), aff'd, 456 So. 2d 393 (Ala. 1984), cert. denied, 470 U.S. 1023, 105 S. Ct. 1384, 84 L. Ed. 2d 403 (1985); Whiteaker v. State, 808 P.2d 270, 274 (Alaska App. 1991); State v. Hernandez, 167 Ariz. 236, 240-41, 805 P.2d 1057 (1990); People v. Padilla, 638 P.2d 15, 17 (Colo. 1981); Lamar v. State, 243 Ga. 401, 403, 254 S.E.2d 353, appeal dismissed, 444 U.S. 803, 100 S. Ct. 23, 62 L. Ed. 2d 16 (1979); Middlebrooks v. State, 156 Ga. App. 319, 320, 274 S.E.2d 643 (1980); State v. *578Van Dyken, 242 Mont. 415, 791 P.2d 1350, cert. denied, 498 U.S. 920, 111 S. Ct. 297, 112 L. Ed. 2d 251 (1990); People v. Boettcher, 69 N.Y.2d 174, 505 N.E.2d 594, 513 N.Y.S.2d 83 (1987); State v. Wilkins, 34 N.C. App. 392, 398-401, 238 S.E.2d 659, cert. denied, 294 N.C. 187, 241 S.E.2d 516 (1977); Commonwealth v. Hart, 388 Pa. Super. 484, 499-500, 565 A.2d 1212 (1989), appeal denied, 525 Pa. 642, 581 A.2d 569 (1990); State v. McNeal, 95 Wis. 2d 63, 66-68, 288 N.W.2d 874 (1980).


 The actual vote on the conspiracy charge was seven to five for acquittal. State v. Aparo, 223 Conn. 384, 388, 614 A.2d 401 (1992).


 The “Chip Smith” charge was given in State v. Stankowski, 184 Conn. 121, 147, 439 A.2d 918, cert. denied, 454 U.S. 1052, 102 S. Ct. 596, 70 L. Ed. 2d 588 (1981), in order to help the jury achieve unanimity, whether that unanimity involved a guilty or not guilty verdict. A “Chip Smith” instruction reminds the jurors that they must act unanimously, while also encouraging a deadlocked jury to reach unanimity. See State v. Smith, 49 Conn. 376 (1881); see also 5 Connecticut Practice, D. Borden & L. Orland, Connecticut Criminal Jury Instructions (1986) § 4.8.


 In response to the jury’s question, the trial court answered: “ ‘The last question which you sent out reads as follows: “Does the jury have to reach a unanimous decision on the first or more serious charge before considering the lesser charge?”
“ ‘The answer to the question is yes. You make a decision on the greater charge first and then you go on to the lesser charge, if you decide that the accused is not guilty of murder in the first degree on the first charge. Then and only then will you consider the lesser included charge.’ ” State v. Stankowski, 184 Conn. 121, 146 n.6, 439 A.2d 918, cert. denied, 454 U.S. 1052, 102 S. Ct. 596, 70 L. Ed. 2d 588 (1981).


 “Reasonable efforts” is an imprecise term that could be interpreted as minimal efforts by a jury faced with the difficult task of attempting to reach a verdict on the charged offense in a particularly sympathetic situation.


 The Appellate Court noted: “Although we favor the reasonable efforts instruction and would like to see its adoption in Connecticut, we cannot conclude that it is mandated by law.” State v. Sawyer, 29 Conn. App. 68, 75-76, 614 A.2d 471 (1992).


 The court in State v. Monte, 131 Conn. 134, 136, 38 A.2d 434 (1944), stated: “A verdict must in the end speak a conclusion to which each individual juryman gives his conscientious assent. ” (Emphasis added.)